—Appeal, by permission, from an order of the County Court of Broome County (Ray, J.), entered October 13, 1993, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting him of two counts of the crime of robbery in the first degree, without a hearing.
In support of his application to vacate the judgment of conviction, defendant asserts that the judgment was procured through fraud, duress and/or misrepresentation, and that he was denied the effective assistance of trial counsel. With *913respect to defendant’s first contention, we find that the record filed in connection with defendant’s prior appeal was sufficiently complete to permit review of the claims raised by defendant in the instant case. Since he failed to raise these claims in the prior appeal, he is precluded from raising them now. Moreover, the record does not support defendant’s contention that he was denied the effective assistance of counsel. In view of the foregoing, County Court properly denied defendant’s CPL 440.10 motion.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the order is affirmed.